Criminal prosecution upon indictment charging defendant with the murder of one Dewey Daniels. *Page 771 
Verdict: Guilty of manslaughter.
Judgment: Imprisonment in the State's Prison for a term of not less than five years, nor more than seven years.
Defendant appeals therefrom to Supreme Court and assigns error.
All exceptions assigned as error on this appeal have been carefully considered. They present no new question of law, and are without merit.
Hence, in the judgment below there is
No error.